Bell, J.
This was a suit to recover on a stock subscription, and, according to the decision in Felton v. Highlands Holel Co., 165 Ga. 598 (14 S. E. 793, 57 A. L. R. 987), the petition affirmatively disclosed such a *515state of facts as rendered tlie subscription voidable under the securities act. Ga. L. 1920, p. 250. It did not appear from the other facts alleged that the defendant should be estopped to assert this defense. Hee answers to questions certified herein. Flournoy v. Highlands Hotel Co., 170 Ga. 467 (153 S. E. 26). The superior court erred in not sustaining the general demurrer and dismissing the petition.
Decided May 20, 1930.
John B. L. Smith, Joseph LeC. Smith, for plaintiff in error. M. G. Bennet, for persons at interest, not parties.
H. S. Strozier, Brock, Sparks & Bussell, contra.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.